Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Claims 21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 and 28-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 26 has been amended to define that “the reinforcing strips are fixed in the pockets by suction of an underpressure” but the original disclosure does not describe or support this.  As such, this is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. it is new matter.  In particular, the only mention of vacuum (suction) in the original disclosure (Fig. 18; page 13) indicates that “[w]ith the aid of a vacuum (19), the center sleeve (16) is sucked into the reinforcing strip pockets (18)” instead of the reinforcing stirps being fixed in the pockets by suction as in the new claim language.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 39, lines 2-3 define that the device further comprises a center sleeve that covers the middle part of the drum but with the amendment to claim 26, this is seemingly redundant to matter that was added to claim 26.  As such, it is unclear if this claim 39 center sleeve is in addition to that already defined in claim 26.  It would seem that the redundant language should be deleted.
Claims 26 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2016/0001514) taken in view of Roedseth et al. (US 2006/0137806), Becker et al. (US 5,591,288) and at least one of [Weaver et al. (US 2014/0048212 - newly cited) and Van Der Poel et al. (US 4,929,298 - newly cited)].
	Lange, Roedseth and Becker are applied for substantially the same reasons as set forth in the last office action.  As to the amendments to claim 26, although Lange does not describe a center sleeve, it would have been obvious to include a center sleeve since both previously applied Roedseth (note central sleeve 60) and Becker (note center sleeve 32) teach including a such a sleeve and newly cited Weaver indicates that “[t]ire manufacturers typically use a flexible cylindrical rubberized center sleeve as the outermost element on tire building drums” (paragraph [0005] and Van Der Poel likewise includes a central elastic cover sleeve (48) over a tire building drum, the sleeve bridging the spaces between underlying segments to provide a smooth drum surface (col. 3, lines 8+) - only the expected and predictable results, including providing a smooth drum building surface by bridging spaces between segments/fingers, would have been achieved.  Further, in light of Weaver, the typical center sleeves are rubber (paragraphs [0005]-[0006]) and in view of Van Der Poel, the sleeve is elastic.  Lacking any indication in any of the references that the sleeves are reinforced in a manner that would limit stretchability, the ordinary artisan would have expected the obvious/typical rubber/elastic sleeves to be stretchable to some extent in all directions and such would therefore have been obvious.  As to the reinforcing strips being fixed by suction, Weaver indicates that the typical center sleeve has a series of holes for providing a vacuum to secure the tire material to the drum (paragraph [0005]) and Van Der Poel likewise teaches providing vacuum openings in the center sleeve to hold tire components to the drum surface (col. 4, lines 1-7 and 55-60).  In light of these teachings, it would have been obvious to provide for suction/vacuum for the expected ability to fix reinforcing strips to the drum surface.  A device as claimed in claim 26 as amended would therefore have been obvious.  
	The dependent claims are rejected for the same reasons set forth in the last office action.
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive as regards the reformulated/new rejections.  The previous 35 USC 112 rejections have however been withdrawn in light of applicant’s response.
	Applicant’s arguments stress the newly added features of claim 26 as amended but these arguments are unpersuasive in light of the newly applied prior art, these new features being treated in the updated statement of rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
August 3, 2022